Citation Nr: 0715768	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  03-09 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a disability manifested 
by a leg length discrepancy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran had active service from July 1978 to July 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which found that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for left leg discrepancy.

The veteran appealed the RO's November 2002 determination 
and, in September 2004, the Board determined that the veteran 
had submitted new and material evidence to reopen his claim 
for service connection for left leg discrepancy.  After 
reopening the veteran's claim, the Board remanded the claim 
for additional development, to include scheduling the veteran 
for a VA examination.  A personal hearing was held before a 
Veterans Law Judge in April 2004 who is no longer employed at 
the Board, and the claim was remanded in September 2006 to 
afford the veteran another hearing.  In November 2006, the 
veteran was afforded another hearing before the undersigned 
Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Entitlement to service connection is limited to cases in 
which a disease or injury resulted in a disability, and in 
the absence of proof of a present disability there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  For VA compensation purposes, disability is defined 
as a disease, injury, or other physical or mental defect.  
See 38 U.S.C.A. § 1701(1); Leopoldo v. Brown, 4 Vet. App. 
216, 219 (1993).  The record is inadequate to determine if 
additional disability resulted from the veteran's leg length 
discrepancy.  



Accordingly, the case is REMANDED for the following action:

1.  The veteran must be scheduled for a VA 
orthopedic examination.  All indicated 
tests and studies are to be performed.  In 
conjunction with the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  All 
pertinent symptomatology and findings must 
be reported in detail.  The physician 
should provide an opinion as whether it is 
as likely as not (50 percent or more 
probability) that: 1) there is any 
disability caused by the veteran's leg 
length discrepancy; and 2) there exists an 
etiological relationship between the 
veteran's leg length discrepancy and his 
service-connected low back condition 
through an altered gait or motion; and if 
so, would shoe augmentation or 
modification improve his low back 
condition.  

A complete rationale for all opinions must 
be provided.  

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
veteran and his representative an SSOC and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).







_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

